Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on July 5, 2022 has been fully considered and entered.

Claim Objections
Regarding claims 32 and 41, “randomly generate growth model” should be changed to “randomly generated growth model” for grammatical purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 32-38 and 41-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leighton et al. (US 2018/0011322 A1 from Applicant’s Information Disclosure Statement) in view of Xu (WO 2018/166006 A1 from Applicant’s Information Disclosure Statement).
Regarding claims 29 and 36-38, Leighton discloses an optical combiner (see abstract) comprising an optically transparent waveguide substrate (105 in Fig. 1); and a patterned region (107) included in said optically transparent substrate and disposed along a wave propagation axis (106) of said substrate; wherein said patterned region is partially optically reflective and partially optically transparent (see paragraph 0028); wherein said patterned region comprises a plurality of optically transparent regions (109) of said optically transparent substrate and a plurality of optically reflective sub-pupil dots (108), and said plurality of optically reflective sub-pupil dots being inclined relative to said optical transparent substrate wave propagation axis.
Still regarding claims 29 and 36-38, Leighton teaches the claimed invention except for the patterned region is a growth pattern region.  Xu discloses a dot arrangement in an optical device wherein the dot arrangement is a growth pattern region (see abstract and Fig. 1).  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a growth pattern region as disclosed by Xu in the device of Leighton for the purpose of arriving at an optical dot arrangement with high light exit efficiency. 
Regarding claims 32 and 41, Leighton further discloses the reflective dots can be arranged in randomized positions or according to a random function in paragraph 0043.  Thus, one having ordinary skill would have found it obvious for the growth pattern region of the proposed combination to be a randomly generated growth model in order to achieve the randomized arrangement of the reflective dots.
Regarding claims 33, 34, 42 and 43, Leighton discloses an optically transparent substrate which comprises a near eye optical waveguide substrate in paragraph 0042.
Regarding claims 35 and 44, Leighton discloses the pattern region included in at least one common plane (115) traversing the wave propagation axis in Fig. 1.




Allowable Subject Matter
Claims 1, 4 and 5 are allowed.
Regarding claim 1, this claim now incorporates the allowable subject matter from claim 2 (which is now cancelled) and is thus allowable.  Claims 4 and 5 depend from claim 1.
Claims 30, 31, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 30, 31, 39 and 40, none of the cited prior art references teach or suggest the growth pattern region is determined according to a reaction diffusion model or a Turing Reaction Diffusion model.  “Pattern Formation in spatially heterogenous Turing reaction-diffusion models” by Page et al. is the closest prior art, which teaches a growth pattern region determined according to a reaction diffusion model, but is not used for an optical device, let alone a patterned region of optically transparent regions and optically reflective dots.  

Response to Arguments
Applicant's arguments, see pages 6-7, with respect to claims 1, 4 and 5 have been considered and are persuasive.  The claims are allowable in light of Applicant’s incorporation of the allowable subject matter from claim 2.  
Regarding newly added independent claims 29 and 36, these claims do not recite the allowable subject matter of claim 2 and thus are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 5, 2022